  Case: 4:19-cr-00858-HEA Doc. #: 2 Filed: 10/10/19 Page: 1 of 8 PageID #: 11
                                                                                     FILED
                                                                                  OCT 1 0 2019
                             UNITED STATES DISTRICT COURT                       U.S. DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                     EASTERN DISTRICT OF MO
                                                                                      ST. LOUIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
            Plaintiff,                         )
                                               )~~~~~~~~~~~~~

 v.                                            )

 JAIME LYNN SLADE,
                                               ~   4:19CR858 JAR/JMB
                                               )
            Defendant.                         )

                                         INDICTMENT

       The Grand Jury charges that:

                                         COUNTl
                              HEALTHCARE FRAUD SCHEME
                                18 U.S.C. §§ 1347(a)(l) and 2

                                           Introduction

       1.       At all relevant times, the defendant Jaime Lynn Slade was a licensed registered

nurse in Missouri, who was employed by co-schemer Antoine Adem, M.D., at Midwest

Cardiovascular, Inc.

       2.       At all relevant times, Dr. Adem was a medical doctor licensed in the state of

Missouri. Dr. Adem provided services to patients insured by Medicare, Medicaid, and private
.              .
msurance companies.

       3.       At all relevant times, Midwest Cardiovascular, Inc. was a Missouri corporation.

Dr. Adem served as the president ofMidwe'st Cardiovascular from its inception in 2008.

                                 Relevant Medicare Provisions

       4.       The United States Department of Health and Human Services, through the

Centers for Medicare and Medicaid Services (CMS), administers the Medicare Program, which
  Case: 4:19-cr-00858-HEA Doc. #: 2 Filed: 10/10/19 Page: 2 of 8 PageID #: 12



is a federal health benefits program for the elderly and disabled. Medicare Part B reimburses

health care providers for covered health services that they provide to Medicare beneficiaries in

outpatient settings.

        5.      CMS acts through fiscal agents called Medicare Administrative Contractors or

"MACs" which are statutory agents for CMS for Medicare Part B. The MACs are private

entities that review claims and make payments to providers for services rendered to Medicare

beneficiaries. The MACs are responsible for processing Medicare claims arising within their

assigned geographic area, including determining whether the claim is for a covered service.

Wisconsin Physicians Service Insurance Corporation (WPS) is the Part B MAC for Eastern

Missouri and thus processes Dr. Adem's and Midwest Cardiovascular's claims for Medicare

reimbursement.

        6.      To receive Medicare reimbursement, providers must make appropriate application
                                                                                    {




to the MAC and execute a written provider agreement. The provider agreement obligates the

provider to know, understand, and follow all Medicare regulations and rules. After successful

completion of the application process, the MAC assigns the provider a unique provider number,

which is a necessary identifier for billing purposes.

        7.      The Medicare provider enrollment application states, under section #15

Certification Statement, items #7 and #8:

        I understand that the Medicare billing number issued to me can only be used by
        me or by a provider or supplier to whom I have reassigned my benefits under
        current Medicare regulations, when billing for services rendered by me. I will
        not knowingly present or cause to be presented a false or fraudulent claim for
        payment by Medicare, and will not submit claims with deliberate ignorance or
        reckless disregard of their truth or falsity.



                                                  2
  Case: 4:19-cr-00858-HEA Doc. #: 2 Filed: 10/10/19 Page: 3 of 8 PageID #: 13




       8.        Medicare providers must retain clinical records for the period required by State

law or five years from date of discharge if there is no requirement in State law.

Relevant Missouri Medicaid Provisions

       9.        MO HealthNet administers the Missouri Medicaid Program, which is jointly

funded by the State of Missouri and the federal government. Missouri Medicaid reimburses

health care providers for covered services rendered to low-income Medicaid recipients.

       10.       A Medicaid provider must enter into a written agreement with MO HealthNet to

receive reimbursement for medical services to Medicaid recipients and must agree to abide by
             I

MO HealthNet's ~egulations in rendering and billing for those services. Included in the

Missouri Medicaid provider agreement is the following language:

               By my signature below, I, the applying provider, have read and agree that,
       upon the acceptance of my enrollment, I will participate in the Vendor Payment
       plan for 20- Physician, MD AND DO Services. I am responsible for all services
       provided and all billing done under my provider number regardless to whom the
       reimbursement is paid. It is my legal responsibility to ensure that the proper
       billing code is used and indicate the length of time I actually spend providing
       services regardless to whom the reimbursement is paid. I agree to be financially
       responsible for all services, which are not documented. I agree the Missouri Title
       XIX Medicaid manual, bulletins, rules, regulations and amendments thereto shall
       govern and control my delivery of services and further agree to the following
       terms:

                I agree that it is my responsibility to access manual materials that are
       available from DMS over the Internet. I will comply with the Medicaid manual,
       bulletins, rules, and regulations as required by the Division of Medical Services
       and the United State Department of Health and Human Services in the delivery of
       services and merchandise and in submitting claims for payment. I understand
       that in my field of participation I am not entitled to Medicaid reimbursement if I
       fail to so comply, and that I can be terminated from the program for failure to
       comply.

       11.       Medicaid providers must retain, for five years from the date of service, fiscal and

medical records that reflect and fully document services billed to Medicaid, and must furnish or

                                                  3
  Case: 4:19-cr-00858-HEA Doc. #: 2 Filed: 10/10/19 Page: 4 of 8 PageID #: 14




make the records available for inspection or audit by the Missouri Department of Social Services

or its representative upon request. Failure to furnish, reveal, or retain adequate documentation

for services billed to the Medicaid Program may result in recovery of the payments for those

services not adequately documented and may result in sanctions to the provider's participation in

the Medicaid Program. This policy continues to apply in the event of the provider's

discontinuance as an actively participating Medicaid provider through the change of ownership

or any other circumstance.

                        Current Procedural Terminology (CPT) Codes

       12.     In presenting reimbursement claims to health insurance companies, health care

providers use numeric codes, known as "CPT Codes," to describe the service they provide. The

CPT codes are contained in the Physicians Current Procedural Terminology manual. The CPT

manual is published by the American Medical Association (AMA) and its body of physicians of

every specialty, who determine appropriate definitions for the codes. By submitting claims

using these CPT codes, providers represent to the insurance companies and their patients that the

services described by the codes were in fact provided.

       13.     Reimbursement rates for the CPT codes are set through a fee schedule, which

establishes the maximum amount that the provider will be paid for a given service, as identified

by the CPT code.

       14.     CPT code 37241 is the code used to report vascular embolization and occlusion,

which is a minimally invasive procedure defined as the therapeutic introduction of various

substances into circulation to occlude or block vessels either to arrest or prevent hemorrhaging;

to devitalize a structure, tumor or organ by occluding its blood supply; or to reduce blood flow to


                                                 4
  Case: 4:19-cr-00858-HEA Doc. #: 2 Filed: 10/10/19 Page: 5 of 8 PageID #: 15




an arteriovenous malformation.

       15.     CPT 36478 is the code used to report endovenous ablation therapy of incompetent

veins, which is the use of a laser or high-frequency radio waves to create local heat to close off a

varicose or incompetent vein.

                     Fraud Scheme Related to Varicose Vein Procedures

        16.    Medicare does not pay for the treatment of varicose veins for purely cosmetic

purposes. However, Medicare will pay for the treatment of varicose veins when medically

necessary. Surgical intervention, such as vascular embolization and occlusion, may be covered

when conservative measures such as exercise, periodic leg elevation, weight loss, compressive

therapy, and avoidance of prolonged immobility prove unsuccessful.

        17.    It was part of the scheme and artifice to defraud that Dr. Adem performed and

billed for vascular embolization and occlusion ("vein procedures") on patients, without any prior

conservative treatment for their varicose veins and in some instances for cosmetic purposes only.

        18.    It was further part of the scheme and artifice to defraud that the defendant, as

directed by Dr. Adem, scheduled two vein procedures to be performed on certain patients in one

day. The defendant used an office planner to note that both surgeries were to be performed on

the same day. This information was also included in the electronic calendar and schedule that

the office maintained. Further, the.patient consent forms and all other documents· related to the

surgeries for these patients show that the two procedures were performed on the same day.

        19.    It was part of the scheme and artifice to defraud that Dr. Adem made hand-written

notes that indicated that he had performed the vein procedures on two different dates. On the

dates of the surgeries, Dr. Adem gave these false notes to the defendant, who had been present in


                                                 5
  Case: 4:19-cr-00858-HEA Doc. #: 2 Filed: 10/10/19 Page: 6 of 8 PageID #: 16




the room and assisting him during the surgeries.

        20.    On each of the dates of services (DOS) listed below, the defendant scheduled two

vein procedures to be performed on each of the listed patients on a Friday, obtained the consent

of the patient on the scheduled Friday, and assisted Dr. Adem in the two vein procedures on the

same Friday.

 S.E.           Date of Service 8/28/15
 E.G.           Date of Service 1/16/15
 F.J.           Date of Service 9/18/15
 D.P.           Date of Service 10/9/15
 S.H.           Date of Service 3/10/17

        21.    It was further part of the scheme and artifice to defraud that the defendant scanned

Dr. Adem's hand-written notes into the patients' permanent electronic medical record (EMR).

Because she was present during the surgeries, the defendant knew that Dr. Adem' s surgery notes

falsely and fraudulently indicated that the two vein procedures had been performed on two

separate days, when in fact the two vein procedures were performed on the same Friday.

        22.    It was further part of the scheme and artifice to defraud that Dr. Adem cµid the

defendant caused false and fraudulent reimbursement claims, reflecting vein procedures

performed on two different days, to be submitted to Medicare and other insurers. As a result,

Dr. Adem received about $2000 more than he would have received ifhe had informed Medicare

and the other insurers that the two vein procedures were performed on the same day.

        23.    From January 2014 to December 2018, Dr. Adem, Midwest Cardiovascular, and

the defendant submitted or caused to be submitted numerous false and fraudulent claims to

Medicare and Medicaid. As a result of these fraudulent claims, Medicare paid Dr. Adem and

Midwest Cardiovascular $149,199.00, more than they were entitled to receive.


                                                   6
  Case: 4:19-cr-00858-HEA Doc. #: 2 Filed: 10/10/19 Page: 7 of 8 PageID #: 17



       24.     On or about December 31, 2015, in the Eastern District of Missouri,

                                     JAIME LYNN SLADE,

the defendant herein, knowingly and willfully executed, and attempted to execute, the above

described scheme and artifice to defraud a health care benefit program, in connection with the

delivery of and payment for health care benefits, items, and services, that is, the defendant

submitted and caused Midwest Cardiovascular to submit to the Medicare Program a

reimbursement claim which falsely and fraudulently stated that Dr. Adem had performed a

vascular embolization and occlusion procedure on Patient S.E. on August 31, 2015, when she

knew no service had been provided on that date.

       All in violation of Title 18, United States Code, Sections 1347(a)(l) and 2.

                                   COUNTS2-5
             FALSE STATEMENTS CONCERNING HEALTH CARE MATTERS
                           18 U.S.C. §§ 1035(a)(2) and 2

       25.     Paragraphs 1-22 are incorporated by reference as if fully set out herein.

       26.     On or about the dates indicated be.low, in the Eastern District of Missouri,

                                     JAIME LYNN SLADE,

the defendant herein, in a matter involving a health care benefit program, knowingly and ·

willfully made and used a materially false writing and document knowing the same to contain

materially false, fictitious, and fraudulent statements and entries, in connection with the delivery

of and payment for health care benefits, items, and services, that is, the defendant entered or

caused to be entered into the patients' medical record surgery notes that falsely and fraudulently

indicated that two vein procedures had been performed on two separate days when the defendant

knew the two vein procedures had been performed on the same date.


                                                 7
  Case: 4:19-cr-00858-HEA Doc. #: 2 Filed: 10/10/19 Page: 8 of 8 PageID #: 18




 Count     Patient       Date of Fraudulent Surgery Note
 2         E.G.          1/16/15
 3         F.J.          9/18/15
 4         D.P.          10/9/15
 5         S.H.          3/10/17

      All in violation of Title 18, United States Code, Sections 11035(a)(2) and 2.

                                                   A TRUE BILL.



                                                   FOREPERSON
CARRIE COSTANTIN
Attorney for the United States
Acting Under Authority Conferred by
28 U.S.C. Section 515



DOROTHY L. McMURTRY, #37727MO
Assistant United States Attorney




                                               8




                                                                                      /
                                                                                          I
